Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JANUARY 30, 2008 SECURITIES ACT FILE NO. 002-85030 INVESTMENT COMPANY ACT FILE NO. 811-03851 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 32 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 32 [X] (Check Appropriate Box or Boxes) NICHOLAS II, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street Milwaukee, WI 53202 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (414) 272-4650 Jeffrey T. May, Senior Vice President Nicholas II, Inc. 700 North Water Street Milwaukee, WI 53202 (Name and Address of Agent for Service) WITH A COPY TO: K. Thor Lundgren, Esq. Marcia Y. Lucas, Esq. Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 1900 Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box): [ ] Immediately upon filing pursuant to paragraph (b). [ x ] On January 30, 2008 pursuant to paragraph (b). [ ] 60 days after filing pursuant to paragraph (a)(1). [ ] On (date) pursuant to paragraph (a)(1). [ ] 75 days after filing pursuant to paragraph (a)(2). [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS January 31, 2008 CLASS I SHARES NICHOLAS II, INC. Consistency in a World of Change As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of the Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com Nicholas II, Inc. (the "Fund") is a diversified mutual fund. The Fund's investment objective is long-term growth. This Prospectus gives vital information about the no-load Class I shares of the Fund. For your benefit and protection, please read it before you invest, and keep it on hand for future reference. The Fund offers one class of shares in this Prospectus, Class I. The Fund also offers an additional class of shares, Class N, which is available through a separate prospectus. Each share class has its own expense structure and minimum investment requirement. Investment Adviser NICHOLAS COMPANY, INC. Minimum Initial Investment - $100,000 TABLE OF CONTENTS Page OVERVIEW 1 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 4 FINANCIAL HIGHLIGHTS 7 THE FUND'S INVESTMENT ADVISER 8 PRICING OF FUND SHARES 9 PURCHASE OF FUND SHARES 10 REDEMPTION AND EXCHANGE OF FUND SHARES 12 USE OF A PROCESSING INTERMEDIARY TO PURCHASE AND REDEEM FUND SHARES 14 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 15 TRANSFER OF FUND SHARES 16 DISTRIBUTION OF FUND SHARES 17 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS 17 DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN 17 SYSTEMATIC WITHDRAWAL PLAN 18 TAX DEFERRED ACCOUNTS 18 DISCLOSURE OF PORTFOLIO HOLDINGS 18 FOR MORE INFORMATION ABOUT THE FUND Back Cover You should rely only on the information contained in this document, or incorporated by reference. The Fund has not authorized anyone to provide you with information that is different. This Prospectus is not an offer to sell, or a solicitation of an offer to buy shares of the Fund to any person in any state or jurisdiction where it is unlawful to make such an offer. Changes in the affairs of the Fund have possibly occurred between the date of the Prospectus and the time you receive it. OVERVIEW Investment Objective The Fund strives to increase the value of your investment over the long-term ("long-term growth"). The Fund's Board of Directors may change the Fund's investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in investment objective. Principal Investment Strategies To pursue the Fund's goal of long-term growth, it primarily invests in common stocks of domestic corporations with medium-sized market capitalizations having growth potential. The Fund believes a company's annual sales volume and the market capitalization (the number of shares outstanding multiplied by the per share price) are the factors most illustrative of a company's size. In distinguishing company size in terms of sales volume, the Fund considers a company's sales volume relative to peer companies in the company's industry. In terms of market capitalization, the Fund generally considers companies with market capitalizations up to $2 billion as "small," between $2 billion and $10 billion as "medium" and greater than $10 billion as "large." To a lesser extent, the Fund may invest in companies with small and large market capitalizations. The Fund looks for established companies with the potential for superior growth in sales and earnings in a diversified group of industries. The Fund's investment philosophy is basically a long-term growth philosophy, based upon the assumption that if a company achieves superior growth in sales and earnings, eventually the company's stock will achieve superior performance. It is anticipated that a major portion of the Fund's portfolio will be invested in common stocks of the types of companies, and in the manner, as described above. For further information on the Fund's principal investment strategies and how the Fund invests, see "Investment Objective, Principal Investment Strategies and Risks." Principal Risks of Investing As with any mutual fund, the Fund cannot guarantee that it will achieve its goals or that its performance will be positive over any period of time. The Fund's investments change in value. Consequently, the value of your Fund shares may change. If the value of the Fund shares or the values of the Fund's investments go down, you may lose money. The principal risks of investing in the Fund are: Market Risk  Market risk involves the possibility that the value of the Fund's investments will fluctuate as the stock market fluctuates over short- or longer-term periods. Common stocks prices tend to be more volatile than other investments choices. Portfolio-Specific Risk  From time to time, the value of an individual company may decline due to a particular set of circumstances affecting that company, its industry or certain companies within the industry, while having little or no impact on other similar companies within the industry. Because the Fund will invest most of its assets in the securities of mid-cap companies and to a lesser extent, small-cap companies, the Fund may face additional risks. Small- to mid-cap companies often have a limited market for their securities and limited financial resources, and are usually more affected by changes in the economy. Securities of small to medium capitalization companies also often fluctuate in price more than common stocks of larger capitalization companies. Selection Risk  The Fund also faces selection risk, which is the risk that the stocks the Fund purchases will underperform markets or other mutual funds with similar investment objectives and strategies. Since there are risks inherent in all investments in securities, there is no assurance that the Fund's objectives will be achieved. For further information on the Fund's principal investment strategies and the risks of investing in the Fund, see "Investment Objective, Principal Investment Strategies and Risks." -1- Performance The bar chart and table shown below provide some indication of the risks of investing in the Fund. They show the variability of the Fund's total return for the last ten calendar years and how the Fund's historical performance compares with alternative broad measures of market performance. BAR CHART PLOT POINTS 9.24% 1.17% (2.09)% (3.11)% (20.31)% 33.30% 12.03% 5.94% 8.25% 6.40% The Fund's fiscal year end is September 30. As reflected in the bar chart, the Fund's year-to-date return as of December 31, 2007 was 6.40%. For the ten calendar year periods shown in the above bar chart, the highest quarterly return was 17.88% (for the quarter ended December 31, 2001) and the lowest quarterly return was (17.34)% (for the quarter ended September 30, 2001). This next table shows how the Fund's average annual total returns for the one, five and ten year periods ending on December 31, 2007 (the Fund's most recently completed calendar year), compared to the returns of the Russell Midcap Index, the Russell Midcap Growth Index and the Morningstar Mid-Cap Growth Category. The table also shows the Fund's average annual total returns after taxes on distributions and after taxes on distributions and the redemption of all of your Fund shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor's tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. One Five Ten Year Year Year Nicholas II, Inc . Returns Before Taxes 6.40% 12.75% 4.29% Returns After Taxes on Distributions 4.46% 11.75% 2.66% Returns After Taxes on Distributions and Sale of Fund Shares 6.29% 11.07% 3.16% Russell Midcap Growth Index 11.43% 17.90% 7.59% Russell Midcap Index 5.60% 18.21% 9.91% Morningstar Mid-Cap Growth Category 15.09% 16.33% 8.06% The average annual total returns on the indices do not reflect deductions for taxes, fees and expenses. The average annual total returns on the category reflect deductions for fees and expenses. The Russell Midcap Index is an unmanaged index of medium and medium to small capitalization companies, which measures the performance of the 800 smallest companies in the Russell 1000 Index. The Russell Midcap Growth Index is an unmanaged index that represents the average performance of a group of Russell Midcap companies with higher price-to-book ratios and higher forecasted growth values. The Morningstar Mid-Cap Growth Category includes the universe of those funds that Morningstar has assigned as having medium capitalization and growth as their size and style, respectively, based on the funds' portfolio statistics and composition over the last three years. Of course, the Fund's past performance (before and after taxes) is no guarantee of its future returns. -2- FEES AND EXPENSES OF THE FUND Fund investors pay various fees and expenses, either directly or indirectly. The table below describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases Maximum Deferred Sales Charge (Load) Maximum Sales Charge (Load) Imposed on Reinvested Dividends Redemption Fee Exchange Fee Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees Distribution [and/or Service] (12b-1) Fees Other Expenses Total Annual Fund Operating Expenses Class I None None None None (1) None Class I 0.53% None 0.13% 0.66% (1) The Fund's transfer agent charges $15.00 for each wire redemption. (2) Annual Fund Operating Expenses are based on expenses incurred for the fiscal year ended September 30, 2007 and include only those expenses incurred by the Class I Shares of the Fund. Example : This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. One Three Five Ten Year Year Year Year The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: $67 $211 $368 $822 For a further description of the fees paid to the Fund's adviser, Nicholas Company, Inc., see "The Fund's Investment Adviser." Portfolio Management Mr. David O. Nicholas is President, a Director and Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. David O. Nicholas is Chief Investment Officer of the Adviser, and has been employed by the Adviser since 1986. For a further discussion of Mr. David O. Nicholas' experience, see "The Fund's Investment Adviser." -3- INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RISKS This section provides a more detailed description of the Fund's investment objective, its principal investment strategies and related risks. The following questions and answers are designed to help you better understand the Fund's principal investment strategies and the principal risks of investing in the Fund. What is the Fund's primary investment objective? The primary investment objective of Nicholas II is to increase the value of your investment over the long-term ("long-term growth"). The Fund's Board of Directors may change the Fund's investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in investment objective. How does the Fund pursue its primary investment objective? The Fund strives to meet its primary investment objective by investing primarily in a diversified portfolio of equity securities of domestic mid-cap companies, which it believes, have growth potential. The Fund believes a company's annual sales volume and market capitalization (the number of shares outstanding multiplied by the per share price) are the factors most illustrative of a company's size. To determine company size in terms of sales volume, the Fund compares a company's sales volume to peer companies in the company's industry. In terms of market capitalization, the Fund uses the following standard: Market Capitalization Small Medium Large 0 to $2 Billion $2 Billion to $10 Billion Over $10 Billion To pursue the Fund's goal it also may, to a lesser extent, invest in companies with small and large capitalizations. The Fund's investment philosophy is basically a long-term growth philosophy, based upon the assumption that if a company achieves superior growth in sales and earnings, eventually the company's stock will achieve superior performance. The Fund looks for companies with the potential for superior growth in sales and earnings. The Fund seeks companies that it believes are well positioned to take advantage of emerging, long-term social and economic trends, and have ample financial resources to sustain their growth. The Fund considers a number of factors in assessing a company's value, including: a company's strategic position in its industry sales and earnings growth attractive operating margins ability to generate positive free cash flow low debt-to-capital product development quality of management overall business prospects a company's price-to-earnings ratio (including an analysis of such ratio in relation to the company's growth rate and industry trends). -4- There is no minimum percentage of the Fund's assets which must be invested in the securities of companies in any particular industry or group of industries. In order to be classified as a diversified investment company, the Fund must meet certain criteria established by the Investment Company Act of 1940, as amended. These regulations currently state that as to 75% of the Fund's assets, at the date of investment, the Fund may not (a) invest more than 5% of the value of such assets in the securities of any one issuer, or (b) invest in more than 10% of the voting securities of any one issuer. The Fund may hold an investment for any length of time, and will buy or sell securities whenever the Fund observes an appropriate opportunity. The Fund may reduce or sell investments in companies if there is an actual or perceived deterioration in the fundamentals of a company (including the company's financial condition or performance, management-related problems, product-line or service-line issues, or industry problems). The Fund also may reduce or sell investments in companies if a company's market capitalization grows to a point that it is clearly no longer a medium-capitalization stock or if a company's stock price appreciates excessively in relation to its fundamental prospects. Investments in companies also may be sold if they fail to realize their growth potential or if there are other more attractive opportunities elsewhere. Does the Fund invest in securities other than equity securities? The Fund expects that a major portion of its portfolio will be invested in common stocks of the types of companies, and in the manner previously described. However, the Fund also may invest in the securities of unseasoned companies (companies with a record of less than three years of continuous operation), debt securities and preferred stock convertible into common stock, securities of other investment companies and securities offered in private placements. The Fund also may invest in certain higher-risk securities and engage in other investment practices. Although the Fund's primary investment strategy is long-term growth, for liquidity or flexibility, the Fund also may invest in cash, investment grade and non-investment grade fixed income securities and repurchase agreements. Cash and cash equivalent securities will be retained by the Fund in an amount sufficient to provide moderate liquid reserves so that the Fund has sufficient cash to meet shareholder redemption requests and other operating expenses. Certain circumstances also may arise in which the Fund takes a temporary defensive position. In the case of a temporary defensive position, which could arise from adverse market, economic, political or other conditions, the Fund may hold up to 100% of its portfolio in cash, cash equivalents or U.S. government securities. During any period in which the Fund maintains such a temporary defensive position, it may not achieve its investment objective. Percentage limitations generally apply on the date of investment by the Fund to the extent permitted by the Investment Company Act of 1940, as amended. Thus, if an investment satisfies a percentage restriction when it is made, no violation of that restriction is created by changes afterwards in the market value of the investment or the total assets of the Fund. What are the principal risks of investing in Nicholas II? Market Risk. The value of the Fund's investments, and therefore, the value of your Fund shares, may go up or down. Value changes in the Fund's investments and consequently, your Fund shares may occur because a particular stock market fluctuates. Stock markets tend to run in cycles, with periods when stock prices generally go up, known as "bull markets," and periods when stock prices generally go down, referred to as "bear markets." Stock prices in general may decline over short or extended periods. Thus, there is a possibility that the value of the Fund's investments will decrease because of declines in the stock market, regardless of the success or failure of the operations of the Fund's portfolio companies. At other times, there are specific factors that may adversely affect the value of a particular investment of the Fund, which in turn may reduce the value of the Fund's investments, and consequently, your Fund shares. -5- Portfolio-Specific Risk. From time to time, the value of an individual company may decline due to a particular set of circumstances affecting that company, its industry or certain companies within the industry, while having little or no impact on other similar companies within the industry. Because the Fund invests most of its assets in the securities of mid-cap companies, and to a lesser extent, small-cap companies, the Fund may be subject to additional risks. Small-cap companies often have a limited market for their securities and limited financial resources, and are usually more affected by changes in the economy. Securities of small to medium capitalization companies also often fluctuate in price more than common stocks of larger capitalization companies. If the values of the Funds investments in small- to medium-cap companies decrease, the value of the Fund's shares also may go down. Selection Risk. The Fund also is subject to selection risk, which is the risk that the stocks the Fund buys will underperform the markets or other mutual funds with similar investment objectives and strategies. Risks Related to Certain Other Portfolio Investments and Strategies. The Fund may use other investment strategies. These strategies and the associated non-principal risks are described in further detail in the Fund's Statement of Additional Information, which is incorporated by reference herein. The Fund may use many different investment strategies in seeking its investment objective, and it has certain investment restrictions. These strategies and certain of the restrictions and policies governing the Fund's investments are explained in detail in the Fund's Statement of Additional Information, which is incorporated by reference herein. If you would like to learn more about how the Fund may invest and the Fund's policies and procedures with respect to the disclosure of the Fund's portfolio securities, you should request a copy of the Statement of Additional Information. To learn how to obtain a copy, see the back cover page of this Prospectus. As with any mutual fund, there can be no guarantee that the Fund will achieve its goals or that you will not lose money on your investment. There is no guarantee that the Fund's performance will be positive over any period of time. In view of the risks inherent in all investments in securities, there is no assurance that the Fund's objective will be achieved. -6- FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund's Class I financial performance for the past five fiscal years ended September 30, 2007. Certain information reflects financial results for a single Class I share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in Class I (assuming reinvestment of all dividends and distributions).
